             Case 1:21-cv-07194 Document 3 Filed 08/26/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  AMERICAN MUSEUM OF NATURAL
  HISTORY,
                                                   CASE NO. 1:21-cv-7194
                 Plaintiff,

  v.

  AFFILIATED FM INSURANCE
  COMPANY,

                 Defendant.


            DEFENDANT AFFILIATED FM INSURANCE COMPANY’S
       FEDERAL RULE OF CIVIL PROCEDURE 7.1 DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Affiliated FM

Insurance Company, by and through its undersigned counsel, hereby states as follows:

        1.     Affiliated FM Insurance Company is a wholly owned subsidiary of Factory Mutual

Insurance Company. There is no publicly held corporation that owns 10% or more of the stock of

Affiliated FM Insurance Company.



Dated: New York, New York                   Respectfully Submitted,
       August 26, 2021

                                            By: __/s/ Harvey Kurzweil___________
                                                Harvey Kurzweil
                                                Kelly A. Librera
                                                George E. Mastoris
                                                Matthew A. Stark
                                                WINSTON & STRAWN LLP
                                                200 Park Avenue
                                                New York, NY 10166
                                                Tel.: (212) 294-6700
                                                HKurzweil@winston.com
                                                KLibrera@winston.com

                                              1
Case 1:21-cv-07194 Document 3 Filed 08/26/21 Page 2 of 2




                               GMastoris@winston.com
                               MStark@winston.com

                         Attorneys for Defendant Affiliated   FM
                         Insurance Company




                           2
